Exhibit 10.2

Name of Employee:  ________________________                        No. of
Shares:  __________

Exercise Price:   ________

HUDSON UNITED BANCORP
INCENTIVE STOCK OPTION AGREEMENT

        Hudson United Bancorp, a New Jersey corporation (the “Company”), this
_____ day of ___________, ___ (the “Option Date”) hereby grants to
____________________ (the “Employee”), an officer or employee of the Company or
a subsidiary thereof, pursuant to the Company’s 2002 Stock Option Plan (the
“Plan”), an option to purchase shares of the Common Stock, no par value, of the
Company (“Common Stock”) in the amount and on the terms and conditions
hereinafter set forth.

        Incorporation by Reference of Plan.   The provisions of the Plan, a copy
of which is being furnished herewith to the Employee, are incorporated by
reference herein and shall govern as to all matters not expressly provided for
in this Agreement. Terms not defined herein have the meanings set forth in the
Plan. In the event of any conflict between the terms of this agreement and the
Plan, the terms of the Plan shall govern.

        Grant of Option.   The Company hereby grants to the Employee the option
(the “Option”) to purchase all or any part of an aggregate of ________ shares of
Common Stock (“Shares”) on the terms and conditions herein set forth. To the
extent possible, the Option is intended to be an incentive option within the
meaning of Section 422 of the Code.

         Purchase Price.   The purchase price of the shares of Common Stock
subject to the Option shall be $______ per share, subject to adjustment as
provided in Section 10 below.

        Terms of Option.   (a)   Vesting.   This Option shall not be exercisable
until the dates shown below:


Percentage
of Shares Which
May Be Purchased
Hereunder           First Date On Which Such
Shares May be Purchased Last Date On Which Such
Shares May be Purchased   1 yr after Option Date 10 yrs after Option Date 2 yrs
after Option Date 10 yrs after Option Date 3 yrs after Option Date 10 yrs after
Option Date 4 yrs after Option Date 10 yrs after Option Date 5 yrs after Option
Date 10 yrs after Option Date  


--------------------------------------------------------------------------------

        Notwithstanding the foregoing vesting schedule, in the event of a Change
in Control (as such term is defined in the Plan), all options granted pursuant
hereto shall become immediately exercisable.

        (b) Final Termination.   Notwithstanding anything to the contrary set
forth in Section 4(a), the Option shall no longer be exercisable ten (10) years
from the date hereof or such earlier date as is prescribed in the Plan or in
this Agreement.

        Restrictions.   This Option is subject to all the terms and conditions
set forth in the Plan including, but not limited to, the following:


     This        Option is not transferable except by will or by the laws of
descent and distribution, as provided in Section 6.3 of the Plan;


            This Option may be exercised by the Employee, his estate or
beneficiary, or his legal representative, as the case may be, for a period of
six (6) months after the Employee dies or becomes Disabled (as such term is
defined in the Plan), or until the expiration of the stated term of the Option,
whichever period is shorter, as provided in Section 6.2 of the Plan;


            This Option may be exercised by the Employee for a period of sixty
(60) days from the date of termination by reason of retirement, voluntary
resignation, or dismissal without Cause (as such term is defined in the Plan) or
until the expiration of the stated term of the Option, whichever period is
shorter, as provided in Section 6.2 of the Plan;


            This Option lapses upon the termination of employment if the
termination is by the Company or by a subsidiary for Cause, as provided in
Section 6.2 of the Plan.


2

--------------------------------------------------------------------------------

         Exercise.  This Option shall be exercised by notice to the Company,
accompanied by full payment in cash or check (or Shares), as set forth in
Section 7.2 of the Plan. A sample form to be used in exercising this Option is
attached.

        Holding Period of Shares Necessary for Favorable Tax Treatment.   To
obtain the most advantageous tax treatment for stock acquired pursuant to this
Option, the Employee may not dispose of Shares acquired pursuant to this option
(i) within 2 years of the date this option is granted or (ii) within 1 year
after such shares are transferred to the Employee. The foregoing statement of
tax consequences is intended only as a generalized statement of current Federal
tax law (as in existence on the date of this Agreement) and the Employee should
consult his or her tax consultant to determine the specific tax consequences of
his or her exercise of this Option. An employee who disposes of his Shares prior
to the expiration of such holding period shall notify the Company, within 10
days after the disposition occurs, of the date of the sale and the amount of
gain on the sale (to permit the Company to deduct the gain for tax purposes) and
shall deliver to the Company any Federal income tax withholding required by law
in connection therewith.

        Securities Law Restrictions.   The Company is under no obligation to
file a registration statement under the Securities Act of 1933 with respect to
the Shares to be received upon exercise of the Option. As provided by Article IX
of the Plan, unless a registration statement under the Act has been filed and
remains effective with respect to the Shares, the Company shall require that the
offer and sale of such Shares be exempt from the registration provisions of the
Act. As a condition of such exemption, the Company shall require a
representation and undertaking, in form and substance satisfactory to counsel
for the Company, that the optionee is acquiring the Shares for his own account
for investment and not with a view to the distribution or resale thereof and
shall otherwise require such representations and impose such conditions as shall
establish to the Company’s satisfaction that the offer and sale of the Shares
issuable upon the exercise of the Option will not constitute a violation of the
Act or any similar state act affecting the offer and sale. If the shares are
issued in an exempt transaction, the Shares shall bear the following restrictive
legend:


  “These shares have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”


3

--------------------------------------------------------------------------------

        Restrictions on Transfer.   This Option shall not be transferred (except
by will or by the laws of descent and distribution), assigned, pledged, or
hypothecated and shall not be subject to execution, attachment, or similar
process. In the event the terms of this paragraph are not complied with by the
Employee, or if the Option is subject to execution, attachment, or similar
process, this Option shall immediately become null and void.

        Anti-Dilution Provisions.  If prior to expiration of the Option there
shall occur any change in the outstanding Common Stock of the Company by reason
of any stock dividend, stock split, combination or exchange of shares, merger,
consolidation, recapitalization, reorganization, liquidation, subscription
rights offering, or the like, and as often as the same shall occur, then the
kind and number of shares subject to the Option, or the purchase price per share
of Common Stock, or both, shall be adjusted by the Compensation Committee in
such manner as it may deem equitable, the determination of which shall be
binding and conclusive. Failure of the Compensation Committee or Board to
provide for any such adjustment shall be conclusive evidence that no adjustment
is required.

        Acceptance of Provisions.   The execution of this Agreement by the
Employee shall constitute the Employee’s acceptance of and agreement to all of
the terms and conditions of the Plan and this Agreement.

        Notices.  All notices and other communications required or permitted
under the Plan and this Agreement shall be in writing and shall be given either
by (i) personal delivery or regular mail, in each case against receipt, or (ii)
first class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (a) on the date of receipt in
the cases referred to in clause (i) and (b) on the second day after the date of
mailing in the cases referred to in clause (ii). All such communications to the
Company shall be addressed to it, to the attention of its Secretary or
Treasurer, at its then principal office and to the Employee at his last address
appearing on the records of the Company or, in each case, to such other person
or address as may be designated by like notice hereunder.

         Miscellaneous.  This Agreement and the Plan together contain a complete
statement of all the arrangements between the parties with respect to their
subject matter, and this Agreement cannot be changed except by a writing
executed by both parties. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed exclusively in New Jersey. The headings in this
Agreement are solely for convenience of reference and shall not affect its
meaning or interpretation.


HUDSON UNITED BANCORP


By:  
——————————————



——————————————
[Name of Employee]


4

--------------------------------------------------------------------------------

FORM FOR EXERCISING INCENTIVE STOCK OPTION

_________________, _____

Hudson United Bancorp
1000 MacArthur Boulevard
Mahwah, New Jersey 07430
Attn.:   Corporate Secretary

Gentlemen:

                 I am (check one)


                 ___      an employee of Hudson United Bancorp, Inc. or a
subsidiary thereof (the “Company”)


                 ___      a former employee of the Company


                 ___      the designated beneficiary of an employee of the
Company


and, as such, I am entitled to exercise the option (the “Option”) granted
pursuant to the attached Hudson United Bancorp Incentive Stock Option Agreement
(the “Agreement”).

                 I wish to exercise the Option to acquire _____ shares of Hudson
United Bancorp Common Stock (“Shares”) at the exercise price of ________, as set
forth in the Agreement. My total payment of _______ is enclosed.

                 (Check one to indicate whether you are paying in:)

___ Cash

___ Check made payable to Hudson United Bancorp

___ Other shares of Hudson United Bancorp Common Stock (to the extent not
prohibited by the Agreement)

                 If the Shares I acquire hereby have not been registered for
sale under the Securities Act of 1933, as amended (which the Company is under no
obligation to do), I represent to you that I am acquiring the Shares for
investment purposes only and not with a view to distribution and I authorize you
to place an appropriate restrictive legend on the certificates representing the
Shares.

                 I recognize that to obtain the most advantageous tax treatment
for the Shares, I must not dispose of the Shares (i) within two years of the
date the Option was granted nor (ii) within one year after the date I acquire
the Shares hereunder. If I dispose of Shares prior to the expiration of such
holding period, I will notify the Company, within 10 days after the disposition
occurs, of the date of sale and the amount of gain on the sale (to permit the
Company to deduct the gain for tax purposes) and I will deliver to the Company
any Federal income tax withholding required by law in connection therewith.

--------------------------------------------------------------------------------

                 Please make a notation on the Agreement to evidence my exercise
of the Option as set forth and return the Agreement (if any Options remain
thereunder), along with a certificate representing the shares, to me at the
address below.





  
——————————————
[Name of Employee]


——————————————



——————————————


——————————————
(PRINT ADDRESS)


2